PER CURIAM.
Defendant, Randell C. Leighty, appeals the circuit court’s order summarily denying his Rule 3.850 motion for postconviction relief as untimely. Defendant’s judgment and sentence were affirmed on March 5, 2008, in an authored opinion. See Leighty v. State, 981 So.2d 484 (Fla. 4th DCA 2008). The mandate issued on June 20, 2008. Defendant sought review in the Florida Supreme Court on July 7, 2008. The Court denied Defendant’s request for discretionary review on February 12, 2009. See Leighty v. State, 4 So.3d 1220 (Fla.2009). Defendant’s motion for postconviction relief was filed on December 6, 2010.
Because the motion was filed within two years from the date that the Supreme Court of Florida disposed of the petition for review, the motion should have been deemed timely. See Beaty v. State, 701 So.2d 856 (Fla.1997); Monfiston v. State, 54 So.3d 632 (Fla. 4th DCA 2011).
Accordingly, we reverse and remand for the circuit court to consider the Rule 3.850 motion on the merits.

Reversed and Remanded.

WARNER, TAYLOR and GERBER, JJ., concur.